Exhibit 10.43

 

July 7, 2004 (REVISED)

 

Mr. K. Bain Black

716 Saratoga Drive

Durham, NC 27704

 

Dear Bain:

 

I am pleased to confirm our offer of employment for the position of General
Sales Manager for the Technical Furniture Group (TFG) of Kewaunee Scientific
Corporation, reporting directly to me. With this offer, your starting salary
will be $10,000.00 monthly ($120,000.00 annualized). Should you decide to accept
our offer, you will receive a signing bonus of $5,000 when you commence work
with Kewaunee. Following our normal practice, this offer is made contingent upon
your passing a background check and a pre-employment drug screen.

 

In addition to your base salary, you will be eligible to participate in the TFG
Bonus Plan. Bonus eligibility and subsequent payout out will be based on pretax
profits of TFG versus our Plan, and also based on mutually agreed upon goals and
objectives. Your bonus potential will be up to 48% of your starting salary.
Since you will not be employed for the entire fiscal year 2005, which started
May 1, 2004, your bonus potential will be reduced by the fraction of full months
of employment with Kewaunee. For example, starting on July 26, 2004, your bonus
potential would be based on nine out of twelve months, or 75% of the
opportunity. Your FY 05 bonus, if earned, will be paid within a few months after
the fiscal year’s end. You must be currently employed by Kewaunee at the time of
the bonus payout to be considered bonus eligible.

 

To assist you with relocation to the Statesville area, the Company offers the
following relocation assistance:

 

  •   Two pre-move house hunting trips to the Charlotte/Statesville area; all
actual and reasonable expenses will be reimbursed.

 

  •   Transportation of household goods from Durham, NC to the
Charlotte/Statesville area. These arrangements are to be made through Debbie
Brower, our Human Resources and Training Manager, to qualify for relocation
expense.

 

  •   Travel, lodging and meals related to the actual move from Durham to
Statesville, if required.

 

  •   Temporary living/housing expenses will be reimbursed up to $1,000.00,
should temporary living be necessary.

 

  •   Other bona fide costs related to this move, including various expenses
related to buying and selling a house within a reasonable time after moving to
the Charlotte/Statesville area.

 

  •   Tax “gross up” for any eligible reimbursement expenses.

 

  •   Not withstanding all of the above, we will cap the amount of money
reimbursed or grossed up at $25,000.00. This is a maximum, and we would request
that you spend this money frugally and only as necessary. Conversely, if there
are some hidden costs you know you would incur, please advise us of them, and we
may adjust the maximum accordingly.

 

Should you voluntarily resign from the Company, or are terminated for “cause”
within the first three (3) years of employment; you agree to pay back the
appropriate percentage of the relocation monies paid on your behalf. The
appropriate percentage would be based on a vesting for years of service. When
you complete one year of service, you would vest in one-third of the relocation;
at your two-year anniversary, two-thirds of the relocation would vest; after
your third year of service, you would vest completely in the relocation monies
paid on your behalf.

 



--------------------------------------------------------------------------------

Mr. K. Bain Black

July 7, 2004 (REVISED)

Page 2

 

To qualify for relocation reimbursement, arrangements for the transportation of
household goods must be made through Debbie Brower. All relocations expenses
must also be turned in on an expense report and supported by actual receipts.
Please check with Debbie prior to incurring an expense if you have questions
about reimbursement.

 

We offer an attractive benefits package which includes a health care program,
dental plan, life insurance, disability income program, 401K savings plan,
pension plan, health and dependent care reimbursement accounts, as well as other
benefits provided to full-time associates. A copy of the salaried fringe benefit
sheet is attached for your reference. There is an exception to the data sheet.
As a direct report, your vacation entitlement will be three weeks. Since you
will not be eligible for our health plan for 60 days, Kewaunee will reimburse
your Cobra expense for two months. If you should have any questions concerning
the fringe benefits, please contact Debbie.

 

Over and above the 401K Savings Plan, you would be nominated for participation
in our Executive 401+ Carve Out Plan, when you are eligible. This would enable
you to defer, on a pre-tax basis, up to a maximum of 60% of your earnings in the
401K Plan. Kewaunee matches 50% of your deferral in the plan, up to a maximum
match of 3% of your total compensation.

 

Further, as a key member of our management team, I will recommend your
participation in Kewaunee’s Long Term Performance Incentive Plan. The plan
provides an opportunity to receive a special bonus based on the attainment of
financial goals over a three-year period. Specific details of the plan will be
provided you after beginning employment with Kewaunee.

 

In regard to job security, if you are terminated from employment with Kewaunee,
other than for cause, the Company will pay separation pay equal to your base
salary, at its then current rate, for up to nine months. If you should obtain
other employment within the nine month separation pay period, any salary or
benefit from Kewaunee will reduce in like amount. While you are receiving the
separation pay, you would be permitted to participate in the group insurance and
medical care programs in effect at the time. After any termination of
employment, the separation payments will not continue the employment relation
and, as such, you will not be eligible to accrue further pension vesting or to
continue to participate in the 401K and 401+ plans.

 

At the appropriate time, you will be considered for nomination as an officer of
the Company.

 

Bain, we think this is a very comprehensive and competitive offer, reflecting
our opinion of your potential in our Company. We believe that you could make a
great contribution to our Company, have fun, and enjoy real personal growth in
the years ahead.

 

Should you have any questions concerning this offer, please call me. Please
confirm your acceptance by signing a copy of this letter, indicating your start
date, and return it to my attention. We will appreciate your response within
five business days or sooner. The attached job description approximates your
responsibilities.

 

Sincerely,

/s/ William A. Shumaker

William A. Shumaker

President, Chief Executive Officer

 

pml

 



--------------------------------------------------------------------------------

Mr. K. Bain Black

July 7, 2004 (REVISED)

Page 3

 

Enclosure

 

c: Jim Rossi

Debbie Brower

 

--------------------------------------------------------------------------------

 

I, K. Bain Black, accept the terms and conditions of this offer, and I will
report to work on __________________________________________.

 

Signed

 

/s/ K. Bain Black

     

August 2, 2004

   

K. Bain Black

     

Date

 